Beck, P. J., arid Gilbert, J.,
dissenting. It is well established that powers which a city government may lawfully exercise must be derived from its charter or the general laws of the State. They can exercise no powers except those which are expressly conferred upon them by the State, or such as are necessary to the exercise of their corporate powers, the performance of their corporate duties and the performance of the purposes for which they are created. See 9 Mich. Enc. Dig. 490, for collection of authorities. It is also well established in this State that grants of power to a municipality are to be strictly construed. City Council of Augusta v. Mackey, 113 Ga. 64, 66 (38 S. E. 339). This was a case dealing with the city charter of Augusta. Another case dealing with the charter of Augusta is Augusta & Summerville R. Co. v. City Council of Augusta, 100 Ga. 701 (28 S. E. 126), in which the same rule of construction is applied. Admittedly the claim of the City of Augusta for their right to purchase a steamboat and engage in the business of river transportation depends upon whether the general welfare clause of the city charter affords sufficient basis. The general welfare clause in the charter of the City of Augusta is exceedingly broad, but, in our opinion, it amounts to no more aud confers no more authority upon the city than the general welfare clause stated in fewer words generally found in Georgia municipal charters. “While a municipal corporation may lawfully do such things as are necessarily incident to the proper discharge of its public functions, it is not, as a general rule, within the power of such a corporation to engage in an occupation or business such as is usually pursued by private persons.” Keen v. Mayor &c. of Waycross, 101 Ga. 588 (29 S. E. 42). In the opinion in that case it was said: “The primary design of the creation of a municipal corporation is, that it may perform certain public functions as a subordinate branch of government; and while it is invested with *455full power to do everything necessarily incident to a proper discharge thereof, no right to1 do more can ever be implied. Accordingly, in the absence of express legislative sanction, such a corporation has no authority to engage in any independent business enterprise or occupation such as is usually pursued by private individuals. In other words, its legitimate duty is to deal with public affairs, and not those which are purely private and entirely unconnected with a proper administration of its governmental duties.” That case was a proceeding to enjoin the municipal officers from entering into the plumbing business, on the ground that such business was ultra vires. The court held that there was nothing contained in the charter of the City of Waycross authorizing its officers to engage in such a business, and that “Engaging in such a business and having such work done are manifestly acts which are ultra vires.” See, to the same effect, Cooper v. City of Athens, 53 Ga. 638; Mayor &c. of Leesburg v. Putnam, 103 Ga. 110 (29 S. E. 602, 68 Am. St. R. 80); City of Barnesville v. Murphey, 113 Ga. 780 (39 S. E. 413).
Where the mayor and council of a municipality are threatening to do acts which are ultra vires, not authorized under the charter, it has been held proper to enjoin the authorities from carrying into effect such threatened acts. Mayor &c. of Americus v. Perry, 114 Ga. 871, 884 (40 S. E. 1004, 57 L. R. A. 230); Clark v. Cline, 123 Ga. 856, 864 (51 S. E. 617); Mayor &c. of Macon v. Hughes, 110 Ga. 795 (2) (36 S. E. 247); Cheney v. Ragan, 151 Ga. 735, 741 (108 S. E. 30). What is known as the general welfare of a municipal corporation falls within what is also known as the police power or powers to make police regulations, and includes authority “to make reasonable provision for the peace, safety, and convenience of its inhabitants.” Macon Consolidated Street R. Co. v. Macon, 112 Ga. 782 (38 S. E. 60). Under these powers a municipal corporation can not prohibit one from carrying on a lawful vocation when there is nothing in the character of the business carried on which is calculated to. interfere with “the peace, good order, and safety of the community.” Watson v. Thomson, 116 Ga. 546 (42 S. E. 747, 59 L. R. A. 602, 94 Am. St. R. 137). On the same principle these general terms do not afford authority for the municipality itself to enter into a business occupation such as is usually carried on by private individuals or private corporations, and which has *456nothing to do with the peace, good order, and safety of the community, as that term is usually understood, without express legislative authority. The plaintiffs rely chiefly, to establish their contention, on the case of Frederick v. Augusta, 5 Ga. 561. We do not think the case is controlling authority. The contention of the defendants in the present case is more far-reaching than the decision in the Frederick case authorizes, and the doctrine of that case should not be extended. The General Assembly, by way of preamble, specified certain reasons for conferring power upon the City of Augusta for specified objects, which were stated in the Frederick case to be “for the safety, benefit, convenience, and advantage of said city, as shall appear to them expedient.” In point of fact this means no more than the language usually employed in the grant of municipal charters; that is, municipal governments are usually granted power to do such things as are “for .the safety, benefit, and convenience of the city.” When the legislature put in the additional language, “as shall appear to them expedient,” this conferred no additional power. Necessarily the mayor and council of a municipal government must in all cases construe the general grant of power as it “shall appear to them expedient.” Moreover, as this court construed the Frederick case, it had to do with making tax assessments on the inhabitants of the city “for the purpose of better securing an abundant supply of water for the city as well.as for manufacturing purposes.” The securing of,an abundant supply of water has uniformly been held to fall within the things necessarily incident to and within the purview of municipal government. The fact that it proposed, in addition to securing an abundant supply of water for the city, to secure water “as well as for manufacturing purposes” does not alter the question. We take it that wherever a-municipal corporation secures an abundant supply of water for the city, this includes, as an incident thereof, the supply of water to the individual inhabitants of the city for such business purposes as may be desired.
For the reasons stated above we think the judgment of the court granting the interlocutory injunction should be affirmed.